Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 1 of 26 PageID 314




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   CONNY TEJADA,

   Plaintiff,

   vs.                                            Case No.: 8:20-cv-01071

   SAMUEL RAMZI BOUTROS,
   KRESS BUILDING, INC.,
   RAB LAND & DEVELOPMENT, INC.,
   RAB LAND CONDOMINIUMS, LLC,
   RAB LAND ENTERPRISES, LLC,
   RAB LAND HOUSING, LLC,
   RAB LAND INVESTMENTS, LLC,
   RAB LAND PROPERTIES, LLC,
   RAB LAND RENTALS, LLC,
   and RAB LAND, LLC

   Defendants.
   ____________________________________/

         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, CONNY TEJADA, by and through undersigned counsel, hereby sues

   Defendants, SAMUEL RAMZI BOUTROS, KRESS BUILDING, INC., RAB LAND &

   DEVELOPMENT, INC., RAB LAND CONDOMINIUMS, LLC, RAB LAND

   ENTERPRISES, LLC, RAB LAND HOUSING, LLC, RAB LAND INVESTMENTS,

   LLC, RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC, and RAB LAND,

   LLC, 1 and alleges as follows:




           1
            Defendants KRESS BUILDING, INC., RAB LAND & DEVELOPMENT, INC., RAB LAND
   CONDOMINIUMS, LLC, RAB LAND ENTERPRISES, LLC, RAB LAND HOUSING, LLC, RAB LAND
   INVESTMENTS, LLC, RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC, and RAB LAND,
   LLC will be referred to herein, collectively, at “the Corporate Defendants.”
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 2 of 26 PageID 315




                                 JURISDICTION AND VENUE

          1.        This is an action for monetary damages, attorneys’ fees, and costs.

          2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in

   that this is a civil action arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

   seq. (“FLSA”).

          3.        This Court also has jurisdiction over this action pursuant to 42 U.S.C. §

   3613(a) in that this is a civil action arising under the Fair Housing Act of 1968, 42 U.S.C.

   § 3601 et seq.

          4.        This Court has supplemental jurisdiction over plaintiff’s related claims

   arising under state laws pursuant to 28 U.S.C. § 1367(a).

          5.        Venue is proper in this District under 28 U.S.C. § 1391(b), because a

   substantial part of the events or omissions giving rise to the claims occurred in this District.

                                                 PARTIES

          6.        Defendant Samuel Ramzi Boutros (“Boutros”) is an individual residing in

   Pinellas County, Florida.

                    a. Defendant Boutros is a principal and an agent who acts on behalf of

                       RAB Land Properties, LLC within the meaning of the Fair Housing Act.

                    b. is a covered employer as defined by the FLSA, the Florida Minimum

                       Wage Act (“FMWA”), and the Florida Whistleblower Act (“FWA”).

                    c. Defendant Boutros employed Plaintiff within the meaning of the FLSA,

                       the FMWA, the FCRA, the FWA, and Title VII.




                          Second Amended Complaint of Conny Tejada
                                       Page 2 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 3 of 26 PageID 316




                 d. Defendant Boutros had substantial control over the working conditions

                     of Plaintiff and over the unlawful policies and practices alleged herein

                     at all times relevant to this lawsuit.

                 e. Defendant Boutros controlled Plaintiff's terms and conditions of

                     employment by, inter alia, determining her compensation.

            7.   Defendant KRESS BUILDING, INC. is a Florida corporation with its

   principal place of business at 475 Central Avenue, M8, St. Petersburg, Pinellas County, FL

   33701.

                 a. Defendant KRESS BUILDING, INC. is a covered employer as defined

                     by the FLSA, the FMWA, the FCRA, the FWA, and Title VII.

                 b. Defendant KRESS BUILDING, INC. employed Plaintiff within the

                     meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant KRESS BUILDING, INC. had substantial control over the

                     working conditions of Plaintiff and over the unlawful policies and

                     practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant KRESS BUILDING, INC. controlled Plaintiff's terms and

                     conditions of employment by, inter alia, determining her compensation.

            8.   Defendant RAB LAND & DEVELOPMENT, INC. is a Florida corporation

   with its principal place of business at 475 Central Avenue, M8, St. Petersburg, Pinellas

   County, FL 33701.

                 a. Defendant RAB LAND & DEVELOPMENT, INC. is a covered

                     employer as defined by the FLSA, the FMWA, and the FWA.




                        Second Amended Complaint of Conny Tejada
                                     Page 3 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 4 of 26 PageID 317




                 b. Defendant RAB LAND & DEVELOPMENT, INC. employed Plaintiff

                     within the meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND & DEVELOPMENT, INC. had substantial

                     control over the working conditions of Plaintiff and over the unlawful

                     policies and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND & DEVELOPMENT, INC. controlled

                     Plaintiff's terms and conditions of employment by, inter alia,

                     determining her compensation.

          9.     Defendant RAB LAND CONDOMINIUMS, LLC is a Florida limited

   liability company with its principal place of business at 475 Central Avenue, M8, St.

   Petersburg, Pinellas County, FL 33701.

                 a. Defendant RAB LAND CONDOMINIUMS, LLC is a covered

                     employer as defined by the FLSA, the FMWA, and the FWA.

                 b. Defendant RAB LAND CONDOMINIUMS, LLC employed Plaintiff

                     within the meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND CONDOMINIUMS, LLC had substantial

                     control over the working conditions of Plaintiff and over the unlawful

                     policies and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND CONDOMINIUMS, LLC controlled Plaintiff's

                     terms and conditions of employment by, inter alia, determining her

                     compensation.




                        Second Amended Complaint of Conny Tejada
                                     Page 4 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 5 of 26 PageID 318




          10.    Defendant RAB LAND ENTERPRISES, LLC is a Florida limited liability

   company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

   Pinellas County, FL 33701.

                 a. Defendant RAB LAND ENTERPRISES, LLC is a covered employer as

                     defined by the FLSA, the FMWA, and the FWA.

                 b. Defendant RAB LAND ENTERPRISES, LLC employed Plaintiff

                     within the meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND ENTERPRISES, LLC had substantial control

                     over the working conditions of Plaintiff and over the unlawful policies

                     and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND ENTERPRISES, LLC controlled Plaintiff's

                     terms and conditions of employment by, inter alia, determining her

                     compensation.

          11.    Defendant RAB LAND HOUSING, LLC, is a Florida limited liability

   company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

   Pinellas County, FL 33701.

                 a. Defendant RAB LAND HOUSING, LLC is a covered employer as

                     defined by the FLSA, the FMWA, and the FWA.

                 b. Defendant RAB LAND HOUSING, LLC employed Plaintiff within the

                     meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND HOUSING, LLC had substantial control over

                     the working conditions of Plaintiff and over the unlawful policies and

                     practices alleged herein at all times relevant to this lawsuit.

                        Second Amended Complaint of Conny Tejada
                                     Page 5 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 6 of 26 PageID 319




                 d. Defendant RAB LAND HOUSING, LLC controlled Plaintiff's terms

                     and conditions of employment by, inter alia, determining her

                     compensation.

          12.    Defendant RAB LAND INVESTMENTS, LLC, is a Florida limited liability

   company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

   Pinellas County, FL 33701.

                 a. Defendant RAB LAND INVESTMENTS, LLC is a covered employer

                     as defined by the FLSA, the FMWA, and the FWA.

                 b. Defendant RAB LAND INVESTMENTS, LLC employed Plaintiff

                     within the meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND INVESTMENTS, LLC had substantial control

                     over the working conditions of Plaintiff and over the unlawful policies

                     and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND INVESTMENTS, LLC controlled Plaintiff's

                     terms and conditions of employment by, inter alia, determining her

                     compensation.

          13.    Defendant RAB LAND PROPERTIES, LLC is a Florida limited liability

   company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

   Pinellas County, FL 33701.



                 a. Defendant RAB LAND PROPERTIES, LLC is a covered employer as

                     defined by the FLSA, the FMWA, and the FWA.




                        Second Amended Complaint of Conny Tejada
                                     Page 6 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 7 of 26 PageID 320




                 b. Defendant RAB LAND PROPERTIES, LLC employed Plaintiff within

                     the meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND PROPERTIES, LLC had substantial control

                     over the working conditions of Plaintiff and over the unlawful policies

                     and practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND PROPERTIES, LLC controlled Plaintiff's terms

                     and conditions of employment by, inter alia, determining her

                     compensation.

          14.    Defendant RAB LAND RENTALS, LLC is a Florida limited liability

   company with its principal place of business at 475 Central Avenue, M8, St. Petersburg,

   Pinellas County, FL 33701.

                 a. Defendant RAB LAND RENTALS, LLC is a covered employer as

                     defined by the FLSA, the FMWA, and the FWA.

                 b. Defendant RAB LAND RENTALS, LLC employed Plaintiff within the

                     meaning of the FLSA, the FMWA, and the FWA.

                 c. Defendant RAB LAND RENTALS, LLC had substantial control over

                     the working conditions of Plaintiff and over the unlawful policies and

                     practices alleged herein at all times relevant to this lawsuit.

                 d. Defendant RAB LAND RENTALS, LLC controlled Plaintiff's terms

                     and conditions of employment by, inter alia, determining her

                     compensation.




                        Second Amended Complaint of Conny Tejada
                                     Page 7 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 8 of 26 PageID 321




            15.   Defendant RAB LAND, LLC is a Florida limited liability company with its

   principal place of business at 475 Central Avenue, M8, St. Petersburg, Pinellas County, FL

   33701.

                  a. Defendant RAB LAND, LLC is a covered employer as defined by the

                      FLSA, the FMWA, and the FWA.

                  b. Defendant RAB LAND, LLC employed Plaintiff within the meaning of

                      the FLSA, the FMWA, and the FWA.

                  c. Defendant RAB LAND, LLC had substantial control over the working

                      conditions of Plaintiff and over the unlawful policies and practices

                      alleged herein at all times relevant to this lawsuit.

                  d. Defendant RAB LAND, LLC controlled Plaintiff's terms and conditions

                      of employment by, inter alia, determining her compensation.

            16.   Defendant Boutros is a principal and an agent of all of the Corporate

   Defendants.

            17.   The Corporate Defendants’ operations are so intertwined in that they act as

   a single entity and joint employer.

            18.   Plaintiff CONNY TEJADA (“Ms. Tejada”) is an individual who resides in

   Pinellas County, Florida.

                                     FACTUAL ALLEGATIONS

            19.   On or around May 24, 2019, Ms. Tejada entered into an agreement with

   RAB Land Properties, LLC for the rental of a residential dwelling located at 511 4th

   Avenue S., Apt 3, St. Petersburg Florida 33701. A true and correct copy of the lease

   provided to Mr. Tejada by Mr. Boutros is attached as Exhibit 1.

                         Second Amended Complaint of Conny Tejada
                                      Page 8 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 9 of 26 PageID 322




           20.     The rental property belonged to and/or was operated by the Defendants,

   including, in particular, RAB Land Properties and Samuel Boutros.

           21.     Throughout the course of Plaintiff’s tenancy in Defendants’ rental property,

   Defendants required Plaintiff to make rent payments payable to RAB Land Properties, LLC

   & Samuel Boutros, who is the managing member of RAB Land Properties.

           22.     At least as early as December 2019, Ms. Tejada encountered financial

   difficulties that affected her ability to pay rent.

           23.     On or around December 3, 2019, Plaintiff contacted Boutros to inform him

   that she was $100 short of her rent payment, but that she would pay the full amount by

   December 6, 2019.

           24.     Boutros indicated that it was not a problem and he accepted payment with

   no late fees.

           25.     In January 2020, Plaintiff contacted Boutros indicating that she could not

   afford to continue residing in the apartment because she was experiencing financial

   difficulties and could not afford the rent payments.

           26.     Plaintiff also expressed that she was afraid of having an eviction action on

   her record if she failed to meet her obligation to pay rent to the Defendants.

           27.     Plaintiff indicated that she would be willing to leave the unit by February 1,

   2020, and she begged Boutros to allow her to pay whatever outstanding amounts were due

   to him over time rather than filing an eviction action against her.

           28.     Plaintiff explained to Boutros that she had recently moved to Florida and

   had been working with a property management company showing rental properties to

   potential customers.     The company, however, had removed two buildings from its

                          Second Amended Complaint of Conny Tejada
                                       Page 9 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 10 of 26 PageID 323




    inventory in or around November 2019 and her income had significantly decreased as a

    result.

              29.   Boutros agreed to try and market the unit for rent by February or March

    2020 as long as Plaintiff paid the rent due for January and February 2020.

              30.   Plaintiff voluntarily vacated the premises so that the Defendants could make

    the unit available for rent and thus offset any rent unpaid by the Plaintiff.

              31.   Throughout January and February of 2020, Plaintiff maintained

    communication with Defendant Boutros via cell phone text messages, with the expressed

    desire of paying her financial obligations to the Defendants.

              32.   Despite her best efforts, however, Plaintiff had significant difficulty making

    payments to Defendants during the month of February 2020.

              33.   On Tuesday, March 3, 2020, Boutros proposed that Plaintiff come to work

    for his companies, i.e. the Corporate Defendants, to pay off her debt. He indicated that the

    work would involve showing properties for lease on behalf of his companies – a role very

    similar to her most recent job. Boutros invited Ms. Tejada to meet him in person to discuss

    the opportunity.

              34.   Boutros asked Plaintiff how much she would like to be paid, and she

    requested eighteen dollars per hour. However, Boutros offered twenty-five dollars per hour

    if the Plaintiff would work naked. At the time, Plaintiff thought Boutros was joking.

              35.   However, when Plaintiff arrived at Defendants office on March 4, 2020 to

    begin work, Boutros was indeed naked.

              36.   Boutros stated that he and his family recently had become nudists and he

    would be more comfortable if the Plaintiff was also naked.

                           Second Amended Complaint of Conny Tejada
                                        Page 10 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 11 of 26 PageID 324




           37.      Plaintiff, however, had never and, to date, has never seen another member

    of Boutros’s family naked during the entire time she has known Boutros or been one of

    Defendants’ tenants.

           38.      Boutros immediately requested Plaintiff, whose only reason for working in

    Boutros’ office was to pay her debt as Defendants’ tenant, to disrobe.

           39.      Plaintiff refused but Boutros continued to coerce her.

           40.      Eventually, Boutros suggested that Plaintiff “at least take her top off” and

    she complied.

           41.      Upon information and belief, video cameras inside the Defendants’ office

    were recording the Plaintiff either partially or fully nude, and Boutros maintains those

    video recordings.

           42.      Late in the evening of March 4, 2020, the first day of Plaintiff’s

    employment, Boutros texted Plaintiff asking for nude photographs of Plaintiff. She refused.

           43.      On March 5, 2020 at 6:00 a.m., Boutros texted Plaintiff again requesting

    nude photographs and provided a separate cell phone number for her to send them to.

    Plaintiff did not send the photographs.

           44.      Three hours later, Boutros again began badgering Plaintiff for nude

    photographs, despite Plaintiff’s repeated refusals and assertions that she wanted to maintain

    a business relationship.

           45.      On Thursday morning, before Plaintiff arrived at Defendants’ office,

    Boutros again asked Plaintiff for nude photographs, and she refused.




                           Second Amended Complaint of Conny Tejada
                                        Page 11 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 12 of 26 PageID 325




            46.     When Plaintiff arrived at the office on Thursday, March 5, 2020, for her

    second day of work, Boutros was again naked, again asked Plaintiff to disrobe, and again

    Plaintiff took her top off.

            47.     Later that day, Boutros ordered food from a food delivery service. When

    the female delivery person arrived, a nude Boutros opened the door and held it open wide

    enough for the female worker to see Ms. Tejada, who was partially naked.

            48.     The female delivery person asked if Boutros and Plaintiff were filming

    “porn.” Plaintiff looked away in embarrassment hoping the delivery worker could not see

    her face.

            49.     As Plaintiff was leaving work, Boutros asked Plaintiff for oral sex in

    extremely graphic terms and expressed that her breasts “are amazing.” Plaintiff refused his

    advances.

            50.     After midnight on Friday March 6, 2020, Boutros began texting Plaintiff at

    in horrifically graphic terms stating how aroused he had become by Plaintiff’s breasts and

    how he pictured her providing him with oral sex.

            51.     After Boutros and Plaintiff agreed that she would arrive at work at 11:30

    a.m. on Friday, Boutros told Plaintiff via text not to come to work because he was “horny”

    so it was not a good day for her to come in, implying that he would not be able to control

    himself sexually if she came to work.

            52.     After Plaintiff refused Boutros’ request for oral sex on Thursday and again

    in texts on Friday, Boutros asked Plaintiff to decide how she wished “to proceed” because

    if he would assume she intended to “default” on her rent payments and would need to file

    “eviction” for monetary damages against her in court.

                           Second Amended Complaint of Conny Tejada
                                        Page 12 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 13 of 26 PageID 326




            53.     When Plaintiff questioned Boutros’s threat to go to “go to eviction court,”

    Boutros assured Plaintiff he was still “willing to work” with her, but it was up to her how

    to proceed.

            54.     Boutros continued pressuring the Plaintiff for oral sex and minimizing the

    lewd and degrading nature of his demand that Plaintiff perform this sex act on the

    Defendant.

            55.     Boutros promised to have Plaintiff back to work on Monday, if she provided

    him with oral sex that day.

            56.     Plaintiff did not return to Defendants’ office because she was emotionally

    distraught and feared for her physical safety.

            57.     Boutros used Plaintiff’s expressed fear of an eviction action as a threat to

    extort and achieve his sexual goals.

            58.     The Plaintiff had a reasonable expectation, and the Defendants had a duty

    to deal with Plaintiff in good faith without threat, intimidation or extortion, or sexually

    harassing conduct regarding the unpaid balance of Plaintiff’s rent.

            59.     Defendants were placed in a position of trust as both landlord and employer.

    They abused that trust by engaging in an ongoing course of conduct in which Boutros, in

    his capacity as the owner of the Corporate Defendants that employed and provided

    residential housing to Plaintiff, threatened, coerced, intimidated, sexually harassed, and

    extorted the Plaintiff.

            60.     Defendants actions were intentional in nature and caused her to suffer

    severe emotional distress.




                              Second Amended Complaint of Conny Tejada
                                           Page 13 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 14 of 26 PageID 327




            61.     As part of their discriminatory housing practice, Defendant Boutros and

    Defendant RAB Land Properties, LLC intentionally, willfully, and repeatedly engaged in

    a pattern, practice, and/or policy of violating the Fair Housing Act with respect to Plaintiff.

    This policy and pattern or practice includes, but is not limited to:

                    a. Making oral and written statements to Plaintiff in connection with her

                        lease and lease payments due and owing under it that were

                        discriminatory and harassing based on Plaintiff’s sex; and

                    b. Providing different terms and conditions for Plaintiff’s repayment of

                        rent due and owing under the terms of residential dwelling lease than

                        they did for other similarly situated male tenants.

            62.     Boutros and Defendant RAB Land Properties are aware or should have been

    aware that federal law prohibited them from engaging in this sexually harassing and

    discriminatory conduct in connection with the lease of a residential dwelling, including but

    not limited to recovery of rent payments under such lease.

            63.     Plaintiff was never paid for any of the hours she worked for Defendants.

            64.     All of the work that Plaintiff performed was assigned by Defendants and/or

    Defendants were and are aware of all of the work that Plaintiff has performed.

            65.     As part of their regular business practice, Defendant Boutros and the

    Corporate Defendants have intentionally, willfully, and repeatedly engaged in a pattern,

    practice, and/or policy of violating the FLSA with respect to Plaintiff. This policy and

    pattern or practice includes, but is not limited to:

                    a. Willfully failing to pay Plaintiff the minimum wage for all hours

                        worked; and

                           Second Amended Complaint of Conny Tejada
                                        Page 14 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 15 of 26 PageID 328




                    b. Willfully failing to record all of the time that Plaintiff worked for the

                        benefit of Defendants.

            66.     All Defendants are aware or should have been aware that federal and state

    law required them to pay Plaintiff the minimum wage for all hours worked.

            67.     The Corporate Defendants are liable under the FLSA and the Florida

    Minimum Wage Act for, inter alia, failing to properly compensate Plaintiff.

            68.     Defendant Boutros, individually, is liable under the FLSA and the Florida

    Minimum Wage Act for, inter alia, failing to properly compensate Plaintiff.

                                          COUNT ONE
                            Violation of the Fair Housing Act of 1968
                   (against Samuel Boutros and RAB Land Properties, LLC)

            69.     Plaintiff repeats and realleges paragraphs 1 through 58, and 61 through 62

    hereof, as if fully set forth herein.

            70.     Section 3604(b) of the Fair Housing Act states that it is unlawful to

    “discriminate against any person in the terms, conditions, or privileges of sale or rental of

    a dwelling, or in the provision of services or facilities in connection therewith, because of

    race, color, religion, sex, familial status, or national origin.”

            71.     In violation of 42 U.S.C. § 3604(b), Defendants Boutros and RAB Land

    Properties, LLC, have discriminated against Plaintiff based on sex by providing different

    terms and conditions in the rental of the 4th Avenue South property referenced above in

    and the provision of services and facilities in connection with this dwelling.

            72.     Section 3604(c) of the Fair Housing Act states that it is unlawful to “make,

    print, or publish, or cause to be made, printed, or published any notice, statement, or

    advertisement, with respect to the sale or rental of a dwelling that indicates any preference,

                            Second Amended Complaint of Conny Tejada
                                         Page 15 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 16 of 26 PageID 329




    limitation, or discrimination based on race, color, religion, sex, handicap, familial status,

    or national origin, or an intention to make any such preference, limitation, or

    discrimination.”

           73.     In violation of 42 U.S.C. § 3604(c), Defendants Boutros and RAB Land

    Properties, LLC have discriminated against Plaintiff by making statements that indicate a

    preference, limitation, or discrimination based on sex or an intention to make such a

    preference, limitation, or discrimination.

           74.     Section 3617 of the Fair Housing states that it is unlawful to “coerce,

    intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on

    account of his having exercised or enjoyed, or on account of his having aided or encouraged

    any other person in the exercise or enjoyment of, any right granted or protected by” Section

    3604 of the Fair Housing Act.

           75.     In violation of 42 U.S.C. § 3617, Defendants Boutros and RAB Land

    Properties, LLC have violated Plaintiff’s rights by coercing, intimidating, threatening, and

    interfering with the exercise or enjoyment of her fair housing rights protected by the Fair

    Housing Act of 1968 as amended.

           76.     Both Defendants are liable for the violations of Plaintiff Conny Tejada’s

    fair housing rights protected under 42 U.S.C. §§ 3604(b) & (c) and 3617.

           77.     Defendant RAB Land Properties knew or ratified the discriminatory acts of

    its employees or agents, specifically Defendant Boutros.

           WHEREFORE, Plaintiff requests that this Court:




                          Second Amended Complaint of Conny Tejada
                                       Page 16 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 17 of 26 PageID 330




                      a.     Declare Defendant Samuel Boutros to be liable for his unlawful

            actions, including those specifically described in this Complaint in violation of the

            Fair Housing Act;

                      b.     Declare Defendant RAB Land Properties to be liable for his

            unlawful actions, including those specifically described in this Complaint in

            violation of the Fair Housing Act;

                      c.     Enter a preliminary and permanent injunction enjoining Defendants

            from discrimination against Plaintiff or any other person in violation of the Fair

            Housing Act;

                      d.     Orders Defendants to take appropriate affirmative action to ensure

            that they do not engage in these unlawful actions, including those specifically

            described in this Complaint, in the future.

                      e.     Award compensatory and punitive damages to Plaintiff against

            Defendant Samuel Boutros and Defendant RAB Land Properties;

                      f.     Award costs and attorney’s fees to Plaintiff and against Defendants;

            and

                      g.     Award to Plaintiff such other relief as this Court deems just and

            proper.

                                         COUNT TWO
                       Fair Labor Standards Act – Unpaid Minimum Wages

            78.       Plaintiff repeats and realleges paragraphs 1 through 56, 59, and 63 through

    68 hereof, as if fully set forth herein.

            79.       Defendant Boutros and the Corporate Defendants failed to pay Plaintiff the

    minimum wages to which she is entitled under the FLSA.
                            Second Amended Complaint of Conny Tejada
                                         Page 17 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 18 of 26 PageID 331




           80.     Defendant Boutros and the Corporate Defendants have engaged in a policy,

    pattern, and practice of violating the FLSA, as detailed in this Complaint.

           81.     At all times relevant, Plaintiff was engaged in commerce within the

    meaning of 29 U.S.C. §§ 203(e), (m), and 206(a).

           82.     At all times relevant, Plaintiff was an employee within the meaning of 29

    U.S.C. §§ 203(e), (m), and 206(a).

           83.     At all times relevant, Defendant Boutros and the Corporate Defendants have

    been employers engaged in commerce and/or the production of goods for commerce within

    the meaning of 29 U.S.C. §§ 203(e) and 206(a).

           84.     Defendant Boutros and the Corporate Defendants were required to pay

    Plaintiff the applicable minimum wage for all work performed.

           85.     Defendant Boutros and the Corporate Defendants did not pay Plaintiff at all

    for the work she performed.

           86.     As a result of Defendant Boutros’ and the Corporate Defendants’ violations

    of the FLSA, Plaintiff has suffered damages by being denied minimum wages in

    accordance with the FLSA in amounts to be determined at trial.

           87.     Defendant Boutros’ and the Corporate Defendants’ unlawful conduct, as

    described in this Complaint, has been intentional and willful. Defendants were aware or

    should have been aware that the practices described in this Complaint were unlawful.

    Defendants have not made a good faith effort to comply with the FLSA with respect to the

    compensation of Plaintiff.

           WHEREFORE, Plaintiff requests that this Court enter a judgment for recovery of

    damages in amounts to be determined at trial, liquidated damages, prejudgment interest,

                          Second Amended Complaint of Conny Tejada
                                       Page 18 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 19 of 26 PageID 332




    attorney’s fees, costs, other compensation available under 29 U.S.C. § 216(b), and all relief

    that this Court deems just and proper.

                                          COUNT THREE
                  Violation of Article X, Section 24, of the Florida Constitution –
                                     Unpaid Minimum Wages

            88.      Plaintiff repeats and realleges paragraphs 1 through 56, 59, and 63-68

    hereof, as if fully set forth herein.

            89.      This is an action for damages and other relief available under Article X,

    Section 24, of the Constitution of the State of Florida.

            90.      Article X, Section 24 states: “Employers shall pay Employees Wages no

    less than the Minimum Wage for all hours worked in Florida.” Fla. Const., Art. X, § 24(c).

            91.      Section 24 further provides: “Persons aggrieved by a violation of this

    amendment may bring a civil action in a court of competent jurisdiction against an

    Employer or person violating this amendment.”              Fla. Const., Art. X, § 24(e).

    “Implementing legislation is not required in order to enforce this amendment.” Id., § 24(f).

            92.      Defendant Boutros and the Corporate Defendants failed to pay Plaintiff the

    minimum wages to which she is entitled under Article X, Section 24, of the Florida

    Constitution.

            93.      At all times relevant, Plaintiff was an “employee” within the meaning of

    Article X, Section 24, of the Florida Constitution.

            94.      At all times relevant, Defendant Boutros and the Corporate Defendants have

    been “employers” within the meaning of Article X, Section 24, of the Florida Constitution.

            95.      Defendant Boutros and the Corporate Defendants were required to pay

    Plaintiff the applicable minimum wage for all work performed.

                            Second Amended Complaint of Conny Tejada
                                         Page 19 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 20 of 26 PageID 333




           96.      As a result of Defendant Boutros’ and the Corporate Defendants’ violations

    of Article X, Section 24, of the Florida Constitution, Plaintiff has suffered damages in

    amounts to be determined at trial.

           WHEREFORE, Plaintiff requests that this Court:

                    a.     Declare that Plaintiff is the prevailing party in this action;

                    b.     Enter judgment ordering Defendants to pay the full amount of all

           back wages unlawfully withheld plus the same amount as liquidated damages;

                    c.     Award Plaintiff her reasonable attorney’s fees and costs; and

                    d.     Grant all relief that this Court deems just and proper.

                                        COUNT FOUR
                         Florida Whistleblower Act – Illegal Solicitation

           97.      Plaintiff repeats and realleges paragraphs 1 through 68 hereof, as if fully set

    forth herein.

           98.      Defendant Boutros and the Corporate Defendants employed Plaintiff within

    the meaning of the Florida Whistleblower Act.

           99.      Plaintiff objected to and refused to participate in the illegal activity of

    exchanging sexual acts for money, which violates Chapter 76 of the Florida Statutes.

           100.     Plaintiff was fired in retaliation for this objection and refusal, in violation

    of the Florida Whistleblower Act.

           101.     Accordingly, Defendant Boutros and the Corporate Defendants have

    violated the Florida Whistleblower Act.

           102.     Plaintiff has suffered damages, including lost wages and emotional distress,

    as a result of Defendant Boutros’ and the Corporate Defendants’ violations of the Florida

    Whistleblower Act.
                           Second Amended Complaint of Conny Tejada
                                        Page 20 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 21 of 26 PageID 334




              WHEREFORE, Plaintiff requests that this Court enter a judgment for

    compensatory damages, attorney’s fees, costs, and all relief that this Court deems just and

    proper.

                                              COUNT FIVE
                                                Assault

              103.    Plaintiff repeats and realleges paragraphs 1 through 60 hereof, as if fully set

    forth herein.

              104.    Boutros assaulted Plaintiff by threatening to inflict injury, specifically

    sexual battery.

              105.    At all times relevant hereto, Boutros was someone who was capable of

    fulfilling the threat.

              106.    As a direct and proximate result of the aforementioned intentional acts of

    Boutros, Plaintiff suffered emotional trauma, pain and suffering, mental anguish, loss of

    capacity for the enjoyment of life, loss of ability to earn money into the future, and

    monetary loss. The losses are either permanent or continuing in nature and Plaintiff will

    suffer the losses into the future.

              WHEREFORE, Plaintiff requests that this Court enter a judgment for recovery of

    actual and compensatory damages in amounts to be determined at trial, punitive damages,

    and all relief that this Court deems just and proper.

                                              COUNT SIX
                                              Wage Theft

              107.    Plaintiff repeats and realleges paragraphs 1 through 56, 59, and 63 through

    68 hereof, as if fully set forth herein




                             Second Amended Complaint of Conny Tejada
                                          Page 21 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 22 of 26 PageID 335




            108.    Defendant Boutros and the Corporate Defendants have failed to pay

    Plaintiff wages owed to her in violation of Pinellas County Ordinance Sec. 70-306.

            109.    It is a violation of Pinellas County Ordinance Sec. 70-306 for any employer

    to fail to pay any portion of wages due to an employee, according to the wage rate

    applicable to that employee, within a reasonable time from the date on which that employee

    performed the work for which those wages were compensation, shall be wage theft.

            110.    Plaintiff performed work for Defendant Boutros and the Corporate

    Defendants in March of 2020, for which she has never been paid.

            111.    Plaintiff has been damaged by Defendant Boutros’ and the Corporate

    Defendants’ violation of Pinellas County Ordinance Sec. 70-306.

            WHEREFORE, Plaintiff requests that this Court enter a judgment for recovery of

    three times the amount of back wages owed in accordance with Pinellas County Ordinance

    Sec. 70-306, and all relief that this Court deems just and proper.

                                             COUNT SEVEN
                                  Breach of Statutory Duty of Good Faith

            112.    Plaintiff repeats and realleges paragraphs 1 through 59 and 60 through 62

    hereof, as if fully set forth herein.

            113.    Pursuant to Fla. Stat. § 83.44, a residential landlord has a duty of good faith

    in its performance or enforcement of any residential rental agreement.

            114.    Defendant Boutros’ and the Corporate Defendants’ harassment of Plaintiff

    and the threats made against her show a breach of the Defendant Boutros’ and the

    Corporate Defendants’ duty of good faith in enforcing the rental agreement with Plaintiff.

            115.    As a direct and proximate result of the aforementioned breaches of duty by

    Defendant Boutros and the Corporate Defendants, Plaintiff suffered emotional trauma, pain
                            Second Amended Complaint of Conny Tejada
                                         Page 22 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 23 of 26 PageID 336




    and suffering, mental anguish, loss of capacity for the enjoyment of life, loss of ability to

    earn money into the future, and monetary loss. The losses are either permanent or

    continuing in nature and Plaintiff will suffer the losses into the future.

            WHEREFORE, Plaintiff requests that this Court:

                a. Declare that Defendants are barred from enforcing the rental agreement

                    against Plaintiff under the doctrine of equitable estoppel; and

                b. Enter a judgment for recovery of damages pursuant to Fla. Stat. § 83.55,

                    attorney’s fees in accordance with Fla. Stat. § 83.48, costs incurred in

                    bringing this action, and all relief that this Court deems just and proper.

                                         COUNT EIGHT
                            Intentional Infliction of Emotional Distress

            116.        Plaintiff repeats and realleges paragraphs 1 through 60 hereof, as if fully

    set forth herein.

            117.        Plaintiff, Conny Tejada, is a young female.

            118.        Plaintiff, Conny Tejada, was having trouble paying her rent.

            119.        Plaintiff, Conny Tejada, was afraid of being put out on the street.

            120.        Defendant, Boutros was her landlord.

            121.        Plaintiff, Conny Tejada, went to Defendant Boutros to seek his help in

    working out a monetary payment plan.

            122.        Instead of agreeing to a payment plan, Defendant Boutros coerced

    Plaintiff into working for Defendant Boutros in a partial state of undress.

            123.        Defendant Boutros further attempted to coerce Conny Tejada.

            124.        Defendant Boutros made threats to Conny Tejada.



                           Second Amended Complaint of Conny Tejada
                                        Page 23 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 24 of 26 PageID 337




           125.       Defendant Boutros engaged in the outrageous conduct of demanding that

    Plaintiff, Conny Tejada work in the nude in an office building.

           126.    Defendant Boutros filmed Plaintiff as she worked in his offices without her

    consent or knowledge, capturing any state of undress in which she was forced to work and

    the distress that she experienced as a result of his sexually exploitative conduct.

           127.    Defendant Boutros coerced Tejada into providing him with nude images of

    herself despite her protestations and objections.

           128.    Defendant retains these visual depictions which he may use or make

    available for the use and viewing of others without Plaintiff’s control, knowledge or

    consent.

           129.       Defendant Boutros engaged in the outrageous conduct of exposing his

    genitalia to Plaintiff, Conny Tejada.

           130.       Defendant Boutros engaged in the outrageous conduct of attempting to

    coerce Plaintiff, Conny Tejada into putting Defendant Boutros’ penis in her mouth.

           131.       Plaintiff, Conny Tejada finds this conduct to be vile, disgusting and

    outrageous.

           132.       Defendant has a history where he has exposed himself to sexual

    disease. Boutros exploited his status as Plaintiff’s employer and landlord to coerce

    Plaintiff into accepting this unreasonable risk to her health and safety.

           133.       Conny Tejada has suffered extreme emotional trauma.

           134.       Defendant Boutros’ conduct is objectively outrageous.




                          Second Amended Complaint of Conny Tejada
                                       Page 24 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 25 of 26 PageID 338




           WHEREFORE, Plaintiff respectfully requests judgment in her favor for emotional

    distress, compensatory damages, mental suffering, mental pain and such other general

    damages as the Court and the jury deem appropriate.

                                             JURY DEMAND

           Plaintiff demands a trial by jury on all claims properly triable by a jury.


    Dated this 15th day of October, 2020.                  Respectfully Submitted,

                                                           /s/ Jamie Moore Marcario
                                                           Jamie Moore Marcario
                                                           Florida Bar No.: 0089366
                                                           Email: jamie@bravalaw.com
                                                           Jade Craig
                                                           Florida Bar No.: 121805
                                                           Email: jade@bravalaw.com
                                                           Secondary email:
                                                           eservice@bravalaw.com;
                                                           bravaofcounsel@bravalaw.com
                                                           Brava Business Law, PLLC
                                                           2260 Fifth Avenue South, Suite 1
                                                           St. Petersburg, FL 33712
                                                           Ph: (727) 300-1990

                                                           Stephen G. Mortimer, Esq.
                                                           Florida Bar No. 138606
                                                           Rahdert & Mortimer PLLC
                                                           535 Central Ave Ste 211
                                                           Saint Petersburg, FL 33701-3703
                                                           smortimer@rahdertlaw.com
                                                           servicemort@rahdertlaw.com
                                                           tpham@rahdertlaw.com

                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY, that on the 15th day of October, 2020, I electronically filed

    a copy of the foregoing with the Clerk of the Court using the CM/ECF system which will

    send a notice of the electronic filing to all counsel of record as follows:

                                   BEATRIZ MCCONNELL
                           Second Amended Complaint of Conny Tejada
                                        Page 25 of 26
Case 8:20-cv-01071-SDM-AAS Document 51 Filed 10/15/20 Page 26 of 26 PageID 339




                            Florida Bar No. 42119
                            Primary: bmcconnell@eflegal.com
                            Secondary: tdillon@eflegal.com
                            DAVID S. DELRAHIM
                            Florida Bar No. 66368
                            Primary: ddelrahim@eflegal.com
                            Secondary: creeder@eflegal.com
                            Secondary: afrederick@eflegal.com
                            ENGLANDER and FISCHER LLP
                            721 First Avenue North
                            St. Petersburg, Florida 33731-1954
                            (727) 898-7210 / Fax (727) 898-7218
                            Counsel for Defendants
          .

                            Stephen G. Mortimer, Esq.
                            Florida Bar No. 138606
                            Rahdert & Mortimer PLLC
                            535 Central Ave Ste 211
                            Saint Petersburg, FL 33701-3703
                            smortimer@rahdertlaw.com
                            servicemort@rahdertlaw.com
                            tpham@rahdertlaw.com
                            Co-Counsel for Plaintiff


                                                /s/ Jamie Moore Marcario
                                                Jamie Moore Marcario
                                                Attorney for Plaintiff




                     Second Amended Complaint of Conny Tejada
                                  Page 26 of 26
